Citation Nr: 0917043	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-12 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a seizures disorder, 
claimed as epilepsy.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1959 until January 
1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In the present case, the Veteran is claiming entitlement to 
service connection for epileptic seizures.  With respect to 
this claim, the Board finds that additional development is 
necessary to satisfy VA's obligations under the VCAA, for the 
reasons discussed below.

This case first came before the Board in April 2008, at which 
time the record on appeal did not include a VA examination 
addressing the etiology of the Veteran's symptoms.  On 
remand, the Board required a VA examination to be scheduled 
to determine the etiology of the Veteran's symptoms referable 
to epilepsy or other seizure disorder.  In December 2008 an 
examination was conducted and, after a review of the record, 
the VA examiner determined that the Veteran does not 
currently suffer from epilepsy.  The examiner went on, 
however, to suggest that the Veteran's well-documented 
history of inconsistent sleep, interrupted by myoclonic 
twitches or jerks, may be related to a chronic anxiety 
disorder.

After a review of the record, including the Veteran's 
statements, the Board broadly interprets the Veteran's claim 
to include any disorder which may be manifested by seizure-
like episodes.  In his December 2008 examination, though the 
examiner addressed the question of epilepsy and offered an 
alternative diagnosis for the Veteran's symptoms, he failed 
to address the etiology of the alternative diagnosis of 
chronic anxiety.  In other words, an opinion is sought on 
whether an anxiety-related seizure disorder, or any form of 
seizure disorder is causally related to active service.


Accordingly, the case is REMANDED for the following action:

1. Arrange for the VA examiner who 
evaluated the Veteran in December 2008 to 
again review the claims file and provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's current 
sleep disorder, characterized by myoclonic 
twitching, jerking or other similar 
symptomatology, based on anxiety or 
otherwise, is causally related to active 
service.  If the examiner continues to 
maintain that the seizures are anxiety-
based, then he should specifically comment 
as to whether the underlying anxiety 
disorder is causally related to active 
service.  If the VA examiner from December 
2008 is not available to respond to this 
inquiry, then another comparably qualified 
examiner may answer in his place.

2. Upon completion of the above, 
readjudicate the issue on appeal. If any 
benefit sought on appeal remains denied, 
the veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




